Citation Nr: 1743462	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-24 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for degenerative joint disease of the thoracolumbar spine. 

3.  Entitlement to nonservice-connected VA pension.

4.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from June 1980 to June 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2010, the RO denied entitlement to service connection for degenerative joint disease of the thoracolumbar spine and schizophrenia, as well as entitlement to nonservice-connected pension.  The Veteran filed a Notice of Disagreement in September 2010.  A Statement of the Case (SOC) was issued in July 2011.  The Veteran filed his Substantive Appeal in September 2011.
 
In November 2011, the RO denied entitlement to TDIU.  The Veteran filed a Notice of Disagreement in December 2011.  A SOC was issued in February 2016.  The Veteran filed a Substantive Appeal in March 2016.

The Veteran was scheduled for a Travel Board hearing in April 2017.  In March 2017, the Veteran's representative submitted a statement waiving his hearing request, and requesting a 60 day extension to submit additional evidence.  That request was granted.

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board is broadening the Veteran's claim of entitlement to service connection for schizophrenia to a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, as reflected in the issues section above.  See id. at 5 (the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...").

The issues of entitlement to service connection for degenerative joint disease of the thoracolumbar spine, an acquired psychiatric disorder, to include schizophrenia, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on active duty in the Navy from June 12, 1980 to June 11, 1984.

2.  The Veteran did not serve on active duty during a period of war. 


CONCLUSION OF LAW

The basic eligibility criteria for nonservice-connected disability pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2015); 38 C.F.R. §§ 3.2, 3.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  




II.  Nonservice-Connected Pension

The Veteran seeks entitlement to nonservice-connected pension benefits.  By statute, VA shall pay to each veteran of a period of war who meets the service requirements specified, and who is permanently and totally disabled from a nonservice-connected disability not the result of the veteran's willful misconduct, a pension at the rate prescribed.  38 U.S.C.A. § 1521; see also 38 C.F.R. § 3.3. 

A veteran meets the service requirements for pension if he served in active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521 (j); 38 C.F.R. § 3.3 (a)(3).

The term "active military, naval or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24).

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501 (4); 38 C.F.R. § 3.2. 

The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101 (29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101 (29)(B), (33); 38 C.F.R. § 3.2 (f), (i).  The Persian Gulf War is defined as the period beginning on August 2, 1990, through a date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2(i).  

Based on a review of the record, the Board finds that the criteria for basic eligibility for nonservice-connected pension benefits have not been met because the Veteran did not serve during a period of war as defined in the applicable statutes and regulations.  See 38 U.S.C.A. §§ 1501, 1521; 38 C.F.R. §§ 3.2, 3.3.  The Veteran's DD-214 reflects that he entered service on June 12, 1980, and finished active duty service on June 11, 1984.  He served in the period of time between the Vietnam era and the Persian Gulf War.  

While the Board is sympathetic to the Veteran's situation, the Board is bound by the law in this matter, and the pertinent statutes and regulations are clear that entitlement to the pension benefits sought requires, at a minimum, that the Veteran have served on active duty at some point during a period of war.  So while he performed honorable military service, the law and implementing regulations specifically exclude service such as the Veteran's for purposes of entitlement to nonservice-connected disability pension benefits. 

Consequently, the Board finds that there is no legal basis for the claim and nonservice-connected pension is denied.


ORDER

Eligibility for nonservice-connected pension benefits is denied.


REMAND

Remand is necessary to further adjudicate the remaining issues on appeal.  At the outset, the Board notes that the electronic claims file does not reflect that the RO sought to obtain the Veteran's personnel records, only his service treatment medical and dental records.  Furthermore, the Veteran indicated that he received Social Security Disability for his schizophrenia.  Similarly, those records were not sought prior to adjudication.  Finally, the Veteran stated in his June 2010 VA examination that he sought private medical treatment, in addition to VA treatment, from more than one provider.  Only one private practitioner has been associated with the record. 

Subsequently, without a complete record on hand, the present VA examinations regarding his back and acquired psychiatric disorder are inadequate.  The VA examiner assessing the Veteran's back only referenced one back injury in service, when, in fact, the Veteran suffered a second injury from being kicked in the back and ribs during an altercation in April 1981, and his April 1982 physical examination noted recurrent back pain.  The examiner additionally stated that motor vehicle accidents were the more likely cause of the Veteran's back complaints, but no medical documentation has been provided regarding the injuries sustained, if any, in those accidents.  

Furthermore, the VA examination regarding the Veteran's acquired psychiatric disorder noted that there was some evidence to indicate that psychiatric symptoms occurred while in the Navy, however, concluded that it did not overtly manifest until many years later.  Without access to personnel records supporting interpersonal conflict, as alleged by the Veteran and supported by at least one entry in the service treatment records in February 1982, the examiner's opinion is based upon an incomplete record.  Furthermore, in August 2012, a separate VA physician submitted a statement saying that she needed access to the Veteran's full military record in order to draw a conclusion regarding manifestation of schizophrenia.

As the issue of TDIU is inextricably intertwined with the resolution of the Veteran's two pending service-connection claims, it, too, must be remanded and adjudicated following additional development.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must attempt to obtain any records from the Social Security Administration, to include any award of disability benefits and underlying records used in reaching that determination.  All efforts to obtain these records should be fully documented, and a negative response must be associated with the file if records are not available.  The AOJ will notify the Veteran if a negative response is received, and provide him an opportunity to supplement these records from his own file.

2.  The AOJ should contact the Veteran and attempt to obtain a statement regarding the motor vehicle accidents he was involved in after service, including approximate dates, locations, and injuries suffered.  If the Veteran references receiving treatment for those injuries, the AOJ must make reasonable attempts to obtain those records.  If such records cannot be obtained, a negative response must be associated with the file.  The AOJ will notify the Veteran and his representative if a negative response is received, and provide an opportunity to supplement these records from his own file.

3.  The RO should also contact the Veteran in order to obtain releases for private medical records from private physicians that have treated him for the disabilities on appeal.  The RO should make all reasonable efforts to obtain all medical and/or treatment records from those physicians, and related to the Veteran's claimed disabilities not already associated with the file.  If any identified records are not ultimately obtained, the Veteran and his representative should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

4.  The AOJ must attempt to obtain the Veteran's active duty personnel records from appropriate entities, such as the National Personnel Records Center (NPRC), or Records Management Center (RMC).  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

5.  Once the aforementioned development has been completed, the Veteran must be scheduled for new VA examinations to assess his back disability and acquired psychiatric disorder, to include schizophrenia.  The examiners must be provided with, and review, the entire claims file, including a copy of this remand.  The examiners should consider any lay statements provided by the Veteran.  The examiners should advance an opinion as to the following:

(a)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's current back disability had its onset during active duty service or within one year of separation from service, or otherwise resulted from active duty service.  The examiner should consider the two in-service injuries to his back, as well as the complaint of recurrent back pain in April 1982.  The examiner should also consider any lay statements and/or medical records regarding post-service motor vehicle accidents.  An assessment of functional impairment attributable to the Veteran's back disability should also be provided.

If the examiner believes that the motor vehicle accidents are more likely to have caused the back injury, he/she must provide a complete rationale as to why.

(b)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any diagnosed acquired psychiatric disorder, to include schizophrenia, had its onset during, or is otherwise related to active duty service.  The examiner should consider the indication in the Veteran's service treatment records that he reported depression/anxiety, and experienced interpersonal conflict with other service members.  An assessment of functional impairment attributable to the Veteran's acquired psychiatric disorder should also be provided.

If the examiner finds that it is less likely than not that the Veteran's acquired psychiatric disorder had its onset during, or is otherwise related to active duty service, he/she should provide a full rationale as to why.  The examiner should address why the symptomatology referenced by the previous VA examiner did not sufficiently indicate onset during service.

(c)  Each examination report should specifically state that a review of the record was conducted.  The examiners should provide a complete rationale for all opinions provided.  If any opinions cannot be provided without to resorting to mere speculation, the examiners should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

6.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection for degenerative joint disease of the thoracolumbar spine, an acquired psychiatric disorder, to include schizophrenia, and entitlement to TDIU.  If the issues remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


